Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “222” as described in the specification, paragraph [0050].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (PG Pub 2018/0038578 A1), Su et al (PG Pub 2020/0058624 A1), and Bibl et al (PG Pub 2015/0169011 A1).
Regarding claim 8, Son teaches a flexible (paragraph [0078]) light emitting diode display panel, comprising: a supporting board (200, fig. 10) comprising a top surface, a 
Son does not teach the light emitting diodes to be micro light emitting diodes.
In the same field of endeavor, Su teaches micro light emitting diodes provide benefits such as better reliabilities and longer lifetimes (paragraph [0004]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the light emitting diodes micro light emitting diodes for the benefits of providing a device with better reliabilities and longer lifetimes.
Son does not teach a printed circuit board electrically connected to the frame portion.
In the same field of endeavor, Bibl teaches a printed circuit board (1036, fig. 1A) electrically connected to the frame portion (107 of 102), for the benefit of operating the display panel such as managing power (paragraph [0008]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to electrically connect a printed circuit board to the frame portion, for the benefit of operating the display panel such as managing power.
Regarding claim 9, Son in view of Su teaches the flexible micro light emitting diode display panel of claim 8, wherein the plurality of micro light emitting diodes (L1 and L2, fig. 10) form a plurality of pixel units, a distance between two adjacent pixel units is defined as a pixel unit distance.
Su also teaches the plurality of micro light emitting diodes (P, fig. 4A) form a plurality of pixel units (PX), a distance between two adjacent pixel units is defined as a pixel unit distance.
Son does not teach a curvature radius of the top circular chamfer of the supporting board is less than half the pixel unit distance.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make a curvature radius of the top circular chamfer of the supporting board to be less, greater, than, or equal to, half the pixel unit distance, by the reasoning of obvious to try as set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 10, Son teaches the flexible micro light emitting diode display panel of claim 8, wherein the frame portion comprises at least one corner cut (the rounded corners of 100 can be understood as a cut of each pointy corner).  
Regarding claim 11, Su does not teach 106 to be attached to elements 115 and 105 (fig. 1A).
It would have been obvious to the skilled in the art before the effective filing date of the invention to attach printed circuit board 106 to elements 115 and 105, for the known benefit of providing an integrated display device.  As a result, the printed circuit board (106, fig. 1A) in Su would have been formed on the bottom surface of the supporting board 105.  
Regarding claim 12, Son teaches the flexible micro light emitting diode display panel of claim 8, wherein the supporting board further comprises at least one bottom circular chamfer (rounded corners of the bottom surface of 200, fig. 10), the at least one bottom circular chamfer is connected to the bottom surface and the side surface.  
Regarding claim 1, Son in view of Su and Bibl teaches (see claim 8) a micro light emitting diode display device, comprising: at least two flexible micro light emitting diode display panels (fig. 13, which comprises two panels shown in fig. 10), wherein each of the flexible micro light emitting diode display panel comprise: a supporting board comprising a top surface, a bottom surface, at least one side surface, and at least one top circular chamfer, wherein the at least one side surface is connected to the top surface and the bottom surface, and the at least one top circular chamfer is connected to the top surface and the side surface; a flexible micro light emitting diode substrate comprising a display region and at least one frame portion, wherein the display region is formed on the top surface, the display region comprises a plurality of micro light emitting diodes, the at least one frame portion is folded (the frame portion is understood to include 108 in fig. 1A of Bibl in addition to the areas of 100 in fig. 10 of Son pointed out 
Regarding claim 2, Son in view of Su and Bibl teaches (see claim 9) the micro light emitting diode display device of claim 1, wherein the plurality of micro light emitting diodes form a plurality of pixel units, a distance between two adjacent pixel units is defined as a pixel unit distance, and a curvature radius of the top circular chamfer of the supporting board is less than half the pixel unit distance.  
Regarding claim 3, Son in view of Su and Bibl teaches (see claim 10) the micro light emitting diode display device of claim 1, wherein the frame portion comprises at least one corner cut.  
Regarding claim 4, Son in view of Su and Bibl teaches (see claim 11) the micro light emitting diode display device of claim 1, wherein the printed circuit board is formed on the bottom surface of the supporting board.  
Regarding claim 5, Son in view of Su and Bibl teaches (see claim 12) the micro light emitting diode display device of claim 1, wherein the supporting board further comprises at least one bottom circular chamfer, the at least one bottom circular chamfer is connected to the bottom surface and the side surface, and the frame portion (rounded corners of 100 is in contact with the rounded corners of 200) is in contact with the bottom circular chamfer.  Note: either one of the two major-rectangular shape surfaces of 200 reads on the claimed “bottom surface” and “top surface”.  Although 100 is in contact with only one of the two surfaces, it is on
Regarding claim 6, Son teaches the micro light emitting diode display device of claim 1, wherein a tape 10(taping material 510, fig. 10, paragraph [0159]) is disposed between at least two adjacent flexible micro light emitting diode display panels.  
Son does not teach the tape to be black.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the tape any color, according to aesthetic taste of the user, by the reasoning of obvious to try as set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Son teaches the micro light emitting diode display device of claim 6, wherein the black tape is disposed between (fig. 13) frame portions of the at least two adjacent flexible micro light emitting diode display panels.  
Regarding claim 13, Son in view of Su and Bibl teaches (see claims 1 and 8) a micro light emitting diode display device, comprising: at least two flexible micro light emitting diode display panels, wherein each of the flexible micro light emitting diode display panel comprise: a supporting board comprising a top surface, a bottom surface, at least one side surface, and at least one top circular chamfer, wherein the at least one side surface is connected to the top surface and the bottom surface, and the at least one top circular chamfer is connected to the top surface and the side surface; a flexible micro light emitting diode substrate comprising a display region and at least one frame portion, wherein the display region is formed on the top surface, the display region 
Regarding claim 14, Son in view of Su and Bibl teaches (see claim 9) the micro light emitting diode display device of claim 13, wherein the plurality of micro light emitting diodes form a plurality of pixel units, a distance between two adjacent pixel units is defined as a pixel unit distance, and a curvature radius of the top circular chamfer of the supporting board is less than half the pixel unit distance.  
Regarding claim 15, Son in view of Su and Bibl teaches (see claim 10) the micro light emitting diode display device of claim 14, wherein the frame portion comprises at least one corner cut.  
Regarding claim 16, Son in view of Su and Bibl teaches (see claim 11) the micro light emitting diode display device of claim 13, wherein the printed circuit board is formed on the bottom surface of the supporting board.  
Regarding claim 17, Son in view of Su and Bibl teaches (see claim 6) the micro light emitting diode display device of claim 13, wherein a black tape is disposed between at least two adjacent flexible micro light emitting diode display panels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899